DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 C.F.R. § 1.114
A request for continued examination under 37 C.F.R. § 1.114, including the fee set forth in 37 C.F.R. § 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 C.F.R. § 1.114, and the fee set forth in 37 C.F.R. § 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 C.F.R. § 1.114.  Applicant's submission filed on 15 December 2021 has been entered.

Allowable Subject Matter
Claims 7–9, 11, and 14 are allowed.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 C.F.R. § 1.111(b) and M.P.E.P. § 707.07(a).
The following is a statement of reasons for the indication of allowable subject matter: Claim 7 as amended is directed to a particular method of generating three instances of depth information from three shootings, of which the first and third shootings in turn are comprised of a plurality of images obtained at a plurality of different viewpoints, using a single image sensor at different points in time, and determining depth based on differences in timings and in focal distances amongst the three shootings.  (Unclaimed but implicit as necessary for compliance with the utility requirement of 35 U.S.C. § 101 and the written description requirement of 35 U.S.C. § 112(a), and as disclosed in the specification, is that the first shooting and the third shootings themselves each include a plurality of image captures at various points in time.)  US 2018/0227575 A1, previously relied on to reject claim 1, uses a stereo pair of cameras, not the same image sensor as claimed.

Election/Restrictions
This application is in condition for allowance except for the presence of claims 1–6, 10, 12, and 13, directed to two inventions non-elected with traverse in the reply filed on 2 April 2021. Applicant is given TWO (2) MONTHS from the date of this letter to cancel the noted claims or take other appropriate action (37 C.F.R. § 1.144). Failure to take action during this period will be treated as authorization to cancel the noted claims by Examiner’s Amendment and pass the case to issue. Extensions of time under 37 C.F.R. § 1.136(a) WILL NOT BE PERMITTED since this application will be passed to issue.
The prosecution of this case is closed except for consideration of the above matter.

 Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 2017/0026633 A1
US 2011/0025829 A1
US 2015/0130908 A1
US 2013/0335534 A1

This application is in condition for allowance except for the following formal matters: 
The presence of claims to non-elected inventions elected with traverse.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to David N Werner whose telephone number is (571)272-9662. The examiner can normally be reached M--F 7:30--4:00 Central.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Czekaj can be reached on 571.272.7327. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/David N Werner/
Primary Examiner, Art Unit 2487